Detailed Action
This is the first office action on the merits for US application number 17/149,342.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: locking mechanism in claim 6 lines 1-2 and push-to-connect assembly in claim 15 lines 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 7, 15, and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 7 recites/recite the limitation "the position of the tensioning shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “for locking [[the]]a position of the tensioning shaft within the housing.”.
Claim(s) 15 is/are unclear with regards to push-to-connect assembly in lines 1-2 and the corresponding intended scope and equivalents thereof. The specification discloses in paragraph 36 as that the jaws are configured as push-to-connect jaws but then goes on the describes a connection involving pins in bores. That is, the specification does not appear to provide a definition to enable one to ascertain the claimed scope of push-to-connect assembly and equivalents thereof. Examiner is interpreting this broadly and suggests amending to clarify”.
Claim(s) 17 is/are unclear with regards to “a through hole about a lateral end thereof” in line 2 and how the disclosed through hole 306 is “about” a lateral end “thereof” and to what structure “thereof” is indented to refer and how an opening can be positioned “about” a structure when an opening/hole is an absence of structure that is shown to be empty in Fig. 16. Examiner is interpreting this broadly and suggests amending to clarify”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 9, 14, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long et al. (US 2005/0209597).
As to claim 1, Long discloses a surgical extractor (10, Figs. 1-13, abstract) comprising: a first arm (portion of 16 between pin 46/hole 68 and pin 50/hole 70, i.e. lower portion of 16 as shown in Figs. 7 and 7B) and a second arm (portion of 22 between pin 48/hole 72 and pin 30/hole 74, i.e. lower portion of 22 as shown in Figs. 7 and 7C); a linkage assembly (32, 30, 28) connected to the first and second arms (Fig. 7); a driven shaft (66, Figs. 7 and 7A) operatively engaged with the linkage assembly (Figs. 7 and 7A, ¶69) capable of use for moving the linkage assembly between first and second positions (Figs. 7 and 7A, ¶s 67-69); and a tensioning shaft (64, 38, Figs. 7 and 7A) capable of engaging with the driven shaft (Figs. 7 and 7A, ¶s 67-69) capable of use for moving the driven shaft relative to the linkage assembly (Figs. 7 and 7A, ¶s 67-69).
As to claim 2, Long discloses that the tensioning shaft is axially capable of moving relative to the linkage assembly (Figs. 7 and 7A, ¶s 67-69). 
As to claim 3, Long discloses a housing (14) containing the tensioning shaft and the driven shaft (during assembly of the device to achieve the positioning shown in Fig. 10). 
As to claim 4, Long discloses that the tensioning shaft is capable of moving within the housing between first and second positions (Figs. 7 and 7A, ¶s 67-69). 
As to claim 5, Long discloses that the tensioning shaft extends through a proximal end of the housing and the driven shaft extends through a distal end of the housing (during assembly of the device to achieve the positioning shown in Fig. 10).
As to claim 8, Long discloses that the linkage assembly comprises a central link (32) housing the driven shaft (Figs. 7 and 7A, ¶s 67-69). 
As to claim 9, Long discloses that the central link is threadedly engaged with the driven shaft (Figs. 7 and 7A, ¶s 67-69).
As to claim 14, Long discloses a first jaw (upper portion of 16 as shown in Figs. 7 and 7B) capable of attaching to a distal end of the first arm (Figs. 7 and 7B); and a second jaw (upper portion of 22 as shown in Figs. 7 and 7C) capable of attaching to a distal end of the second arm (Figs. 7 and 7C). 
As to claim 16, Long discloses a handle assembly (90, 92, Fig. 10) capable of attaching to the tensioning shaft (Figs. 7, 7A, 10, and 11, ¶83). 
As to claim 18, Long discloses a strike plate (90, Figs. 10 and 11, ¶83) extending from a proximal end of the tensioning shaft (Figs. 10 and 11, ¶83).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Green (US 2011/0301613).
As to claims 6 and 7, Long discloses the invention of claim 3.
Long is silent to the housing further comprises a locking mechanism for releasably securing the tensioning shaft within the housing. As to claim 7, Long is silent to the tensioning shaft includes an annular groove that engages the locking mechanism for locking a position of the tensioning shaft within the housing.
Green teaches a similar surgical impacting tool (Figs. 1-16, abstract) comprising: a first arm (left 128 as shown in Fig. 3) and a second arm (right 128 as shown in Fig. 3); an assembly (106, 114, 116) connected to the first and second arms (Fig. 3, ¶29); a shaft (110, Fig. 9, ¶31) operatively engaged with the assembly (Figs. 2 and 9) capable of use for moving the assembly between first and second positions (position shown in Fig. 1 and position when 146 is within 216 as disclosed in ¶s 44 and 45); a housing (192, 208, 234, Fig. 12) containing the shaft (when positioned such that 146 is within 216 as disclosed in ¶s 44 and 45), wherein the housing further comprises a locking mechanism (208, 234, Fig. 12) capable of use for releasably securing the shaft within the housing (when positioned such that 146 is within 216 as disclosed in ¶s 44 and 45). As to claim 7, Green teaches that the shaft includes an annular groove (146, Figs. 2 and 9-11) that engages the locking mechanism (when positioned such that 146 is within 216 as disclosed in ¶s 44 and 45) capable of use for locking a position of the shaft within the housing (when positioned such that 146 is within 216 as disclosed in ¶s 44 and 45). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify handle and tensioning shaft as disclosed by Long by adding the locking mechanism and corresponding openings and annular groove as taught by Green in order to prevent axial movement of the shaft with respect to handle assembly (Green ¶45), i.e. to maintain the position of the tensioning shaft within the handle (Figs. 7 and 7A) and thereby the relative positioning of the arms in an implant gripping position during impaction with the hammer for extracting the implant (Long 12, Fig. 10).

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Collins (US 2012/0253469).
As to claims 12 and 13, Long discloses the invention of claim 1 as well as the driven shaft and tensioning shaft being integral (Fig. 7A, ¶69).
As to claim 12, Long is silent to a proximal end of the driven shaft includes a socket. As to claim 13, Long is silent to a distal end of the tensioning shaft includes a driver head for operatively engaging the driven shaft. 
Collins teaches a similar surgical impacting tool (Figs. 1-13, abstract) comprising: a first arm (50A, Figs. 5 and 6, ¶43) and a second arm (50B, Figs. 5 and 6, ¶43); a linkage assembly (52, 54) connected to the first and second arms (Figs. 5 and 6, ¶43); a driven shaft (64, 60, ¶s 38, 42, and 44) operatively engaged with the linkage assembly (via pins 62s, ¶44) capable of use for moving the linkage assembly between first and second positions (Fig. 13, ¶54); and a tensioning shaft (84) capable of engaging with the driven shaft (Fig. 6) capable of use for moving the driven shaft relative to the linkage assembly (Figs. 5 and 6, ¶54), a housing (32) containing the tensioning shaft and the driven shaft (Figs. 5, 6, and 13), wherein the tensioning shaft extends through a proximal end of the housing and the driven shaft extends through a distal end of the housing (Figs. 5, 6, and 13), wherein a proximal end of the driven shaft includes a socket (88, Figs. 5, 6, and 13, ¶54) and a distal end of the tensioning shaft includes a driver head (86, Figs. 5, 6, and 13, ¶54) capable of use for operatively engaging the driven shaft (Figs. 5, 6, and 13, ¶54).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the integral connection between the driven shaft and tensioning shaft as disclosed by Long to be comprised of distinct parts of a driven shaft socket and tensioning shaft driver head coupled within the housing as taught by Collins in order to use the tensioning shaft to rotationally drive the driven shaft to cause translation and movement of the linkage assembly (Collins Figs. 5, 6, and 13, ¶54), i.e. to provide a known alternative coupling for transmitting rotation from one structure to another. In other words, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the driven shaft and tensioning shaft as distinct parts of a driven shaft socket and tensioning shaft driver head coupled within the housing as taught by Collins, since constructing a formerly integral structure in various elements involves only routine skill in the art. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Stad et al. (US 2006/0074432, hereinafter “Stad”).
As to claim 15, Long discloses the invention of claim 14.
Long is silent to a push-to-connect assembly for releasably connecting the first jaw to the first arm. 
Stad teaches a similar surgical tool (10, Figs. 1-3 and 5) comprising: a first arm (upper 14 as shown in Fig. 1, ¶21) and a second arm (lower 14 as shown in Fig. 1, ¶21); a linkage assembly (27s, Fig. 3) connected to the first and second arms (Fig. 3); a driven shaft (upper 25 as shown in Fig. 2) operatively engaged with the linkage assembly (Fig. 2) capable of use for moving the linkage assembly between first and second positions (Fig. 2 and 3); and a tensioning shaft (lower 25 as shown in Fig. 2, ratchet bar and leaf springs shown in Fig. 2) capable of engaging with the driven shaft  (Fig. 2) capable of use for moving the driven shaft relative to the linkage assembly (Fig. 2); a first jaw (upper 16 as shown in Fig. 3, 34, i.e. upper portion of 18 as shown in Fig. 1) capable of attaching to a distal end of the first arm (Fig. 2); and a second jaw (lower portion of 18 as shown in Fig. 1) capable of attaching to a distal end of the second arm (Fig. 2); and a push-to-connect assembly (20, 24, 48, 32, 42, 36, Figs. 1, 3, and 5) capable of use for releasably connecting the first jaw to the first arm (Figs. 1-3 and 5, ¶s 18 and 24). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the construction of the arms and jaws as disclosed by Long such that the arms are distinct part from the jaws that are connected with a push-to-connect assembly as taught by Stad in order to releasably lock the jaws to the arms with a tight clearance and a complementary fit (Stad ¶24) via a secure lock that can prevent unintentional disengagement as well as provide enhanced versatility in that the modular component is able to be mated to the body in different orientations (Stad ¶26). 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Csernatoni (US 20170156751).
As to claim 17, Long discloses the invention of claim 16 as well as the handle assembly includes a handle (92).
Long is silent to the handle assembly includes a T-handle having a handle and a through hole about a lateral end thereof. 
Csernatoni teaches a similar surgical tool (Figs. 1-4, abstract) comprising: a tensioning shaft (40) comprising a handle assembly (50, 20) capable of attaching to the tensioning shaft (Figs. 1-4, ¶17), wherein the handle assembly includes a T-handle (50, Figs. 1-4) having a handle (50, 51, 53, 55, ¶18), a through hole (52s) about a lateral end thereof (Fig. 2), and a removable portion (20, Figs. 1-4, ¶17).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the handle as disclosed by Long to be shaped as the handle and include a removable portion as taught by Csernatoni in order to enable the larger/removable portion to be removed or attached at the discretion of a surgeon (Csernatoni abstract, ¶5), e.g. so that additional leverage is available without obstructing handling or visualization when the additional leverage is not needed. 

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775